DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 03/11/2021, claims 15-20 have been amended. 
Claims 1-20 have been examined and are pending in this application. Claims 1, 8, and 15 are independent.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/07/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Remarks
As to the double patenting rejections to claims 1-20, which were rejected on the ground of nonstatutory double patenting, the rejections are maintained. The Applicant submitted that a terminal disclaimer being filed currently with the response (Applicant Argument/Remarks, 03/11/2021, page 10).  However, office has not received any request for Terminal Disclaimer over US Patent No. 10,395,042.
As to the rejections to claims 15-20, rejected under 35 U.S.C. § 101, the rejections are withdrawn as the claims have been amended to recite “non-transitory”.
Applicants’ arguments in the instant Amendment, filed on 03/11/2021, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claims 1, 8, and 15 the Applicant submits that the applied prior art does not teach the claim limitations. Specifically, does not teach the limitation, “in response to receiving an application policy to apply to a first application of the plurality of applications, determine, based at least in part on the application policy, a first cryptographic policy from the plurality of cryptographic policies for securing a portion of data in the first application, wherein the first cryptographic policy specifies a first encryption object of the plurality of encryption objects for securing the portion of the data in the first application. Simske does not discuss two separate and distinct policies (Applicant Arguments/Remarks, 03/11/2021, pages 10-11).
Additionally, the Applicant submits that the applied prior art does not not teach generate and store, in the central data store, a mapping between the application policy and the first cryptographic policy for at least the portion of the data in the first application (Applicant Arguments/Remarks, 03/11/2021, pages 11-12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Simske and Barton teaches the limitation. The claim limitation recites “determine, based [at least in part] on the application policy,” without any refining limitation to describe the mechanism/algorithm that is followed to be ‘based on’.  Without any refining claim scope of the ‘based on’ function, any prior art or a proper combination of art that has two different policy would read on the claim limitation. Also, in any system, mechanical or computerized, all components and all functions are related to each other, and based on each other by the common definition of a system. In addition, the claim limitation does not refine as to the mechanism/algorithm of the “mapping” nor captures the format of the mapping in claim scope. Given the broadest claim interpretation, any form of relationship pointer/indexing would be considerd as mapping.
Simske reference teaches a system involving a cloud base service between multiple devices, including a policy application apparatus controlling encryption of plurality different data elements. Determining as to whether the atomic units are encrypted may be based upon whether the atomic units include one or more terms that elicit application of one or more policies. ). Determining multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping] (Simske: pars 0014-0016, 0023, 0029-0030, 0034).
While Simske teaches accessing and encrypting various portion of the data using associated key and applying the preset policies. Burton teaches secure applications access data stored in a secure data container [i.e. portion of the data]. Data restricted to a secure application includes a secure general data, encrypted/decrypted using a form of encryption such as AES 128-bit encryption or the like [i.e. encryption type], and highly secure data, encrypted/decrypted using a higher form of encryption such as AES 256-bit encryption or the like [i.e. another encryption type] based on the application associated policy [i.e. a selected encryption mechanism is applied based on the type data and the application that process it] (Burton: pars 0078, 00152, 0175, 0179).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burton with the system/method of Simske for the benefit of providing a user with a means for assigning a policy specifying the type of encryption that be used for a various portion of the application data so that for applying a different level access policy for different portion of the application data and to prevent exposer of the secure data outside of the secure application (Burton: pars 0078, 00152, 0158). 

The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record, by refining the limitations to recite (a) the specific the mechanism/algorithm that is followed to be ‘based on’ in performing the claimed determination function, and (b) the mechanism/algorithm of the “mapping” and the format of the mapping in claim scope.
Double Patenting
The nonstatutory double patenting rejections are maintained, as recited in detail in the Non-Final office action mailed out on 12/11/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simske et al (“Simske,” US 2013/0174216, published on 07/04/2013), in view of Barton et al (“Barton,” US 2014/0032691, published on 01/30/2014).
As to claim 1, Simske teaches a system comprising:
a central data store comprising: a plurality of cryptographic policies used to secure a [ ] hosted in a cloud computing environment, and a plurality of encryption objects used to secure the plurality of applications based on the cryptographic policies (Simske: pars 0023, 0029-0030, 0034, a system involving a cloud base service between multiple devices, including a policy application apparatus controlling encryption of plurality different data elements. the system comprising memory, storing instructions/software); and
at least one computing device comprising one or more processors and a memory having stored thereon a set of instructions that, when executed by the one or more processors, cause the one or more processors (Simske: pars 0015, 0023, 0034, the system device comprising processor and instruction stored in memory. The instruction is executed by processor to perform encryption controlling operations. The system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined differential security) to:
in response to receiving an [ ] policy to apply  (Simske: pars 0014-0016, 0025, security polices associated with the multiple atomic units. Selecting one or atomic units of a particular digital document is determined to be encrypted or not),            determine, based at least in part on the [ ] policy, a first cryptographic policy from the plurality of cryptographic policies for securing a portion of data, wherein the first cryptographic policy specifies a first encryption object of the plurality of encryption objects for securing the portion of the data (Simske: pars 0014-0015, determining as to whether the atomic units are encrypted may be based upon whether the atomic units include one or more terms that elicit application of one or more policies); and wherein the cryptographic policy is stored in the central data store. Pars 0015, 0023, 0034, the system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined differential security);
generate and store, in the central data store, a mapping between the [ ] policy and the first cryptographic policy for at least the portion of the data (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]);
in response to a request from a user device for the portion of the data (Simske: pars 0045-0046, workflow participants red and modify the atomic unit. pars 0015, 0018-0019, 0029, selecting a key from the associated/assigned keys for the encryption of the atomic units), secure the portion of the data [ ] using the first encryption object in accordance with the [ ] policy and the first cryptographic policy (Simske: pars 014-0015, 0018-0019, 0032, the atomic units are encrypted using the associated key based on the differential security policies and outputted for further control processing); and
transmit the secured portion of the data to the user device in response to the request (Simske: pars 0059-0060, the workflow participant is given the read and/or modification access to the data; receives encrypted and signed digital document).
Simske teaches accessing and encrypting various portion of the data, by different actor devices of a system, using associated key and applying the preset policies, as addressed above, but Simske does not explicitly teach plurality of applications [hosted]; [receive] an application policy to apply to first application of the plurality of applications, based at least in part on the application policy, determine crypto graphic policy for securing a portion of data in the first application; specify an encryption object for securing a portion of data in the first application
in response to a request data of the first application, secure data in the first application, accordance with the application policy.
However, in an analogous art, Burton teaches plurality of applications [hosted] (Burton: pars 0170, 0175, 0179; management of enterprise application);
[receive] an application policy to apply to an application of the plurality of applications (Burton: pars 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded), based at least in part on the application policy, determine crypto graphic policy for securing a portion of data in the first application; specify an encryption object for securing a portion of data in the first application (Burton: pars 0078, 00152, 0175, 0179, secure applications access data stored in a secure data container [i.e. portion of the data]. Data restricted to a secure application includes a secure general data, encrypted/decrypted using a form of encryption such as AES 128-bit encryption or the like [i.e. encryption type], and highly secure data, encrypted/decrypted using a higher form of encryption such as AES 256-bit encryption or the like [i.e. another encryption type] based on the application associated policy [i.e. a selected encryption mechanism is applied based on the type data and the application that process it]);
in response to a request data of the first application, secure data in the first application, accordance with the application policy (Burton: pars 0078, 00152, 0175, 0179, data accessed by an secure application is encrypted/decrypted using lower form or a higher form of encryption based on the application associated policy. The type the encryption that is used, is defined in a policy file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton with the system/method of Simske for the benefit of providing a user with a means for assigning a policy specifying the type of encryption that be used for a various portion of the application data so that for applying a different level access policy for different portion of the application data and to prevent exposer of the secure data outside of the secure application (Burton: pars 0078, 00152, 0158). 
As to claim 2, the combination of Simske and Barton teaches the system of claim 1, 
Simske and Barton further teaches wherein the instructions comprise further instructions that, when executed by the one or more processors, cause the one or more processors to:
generate and store, in the central data store, a mapping between the first application and the application policy (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]. Burton: pars 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded).
As to claim 3, the combination of Simske and Barton teaches the system of claim 2, 
Simske and Barton further teaches wherein the instructions comprise further instructions that, when executed by the one or more processors, cause the one or more processors to: determine one or more conditions associated with the application policy, wherein the one or more conditions specify when the application policy for the first application is applicable; identify, based at least in part on the application policy, one or more actions to be performed when one or more of the conditions are satisfied; and generate the mapping between the first application and the application policy based at least in part on the one or more conditions and the one or more actions (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]. Burton: pars 0078, 00152, 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded, and associated encryption algorithm is applied to secure the data).
As to claim 4, the combination of Simske and Barton teaches the system of claim 1, 
Simske and Barton further teaches wherein the set of instructions comprise further instructions that, when executed by the one or more processors, cause the one or more processors to: determine that a first condition is associated with the application policy when a first set of users access the first application; determine that a second condition is associated with the application policy when a second set of users access the first application, the second set of users being different from the first set of users; identify, based at least in part on the application policy, a first encryption to be performed for at least the portion of the data in the first application, when the first condition is satisfied; and identify, based at least in part on the application policy, a second encryption to be performed for at least the portion of the data in the first application, when the second condition is satisfied (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]. Burton: pars 0078, 00152, 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded, and associated encryption algorithm is applied to secure the data. A secure general data, encrypted/decrypted using a form of encryption such as AES 128-bit encryption or the like [i.e. first encryption], and highly secure data, encrypted/decrypted using a higher form of encryption such as AES 256-bit encryption or the like [i.e. second encryption] based on the application associated policy).
As to claim 5, the combination of Simske and Barton teaches the system of claim 1, 
Simske and Barton further teaches wherein the set of instructions comprise further instructions that, when executed by the one or more processors, cause the one or more processors to: determine that a first condition is associated with the application policy for the first application when a user accesses a first portion of data in the first application;
determine that a second condition is associated with the application policy for the first application when a user accesses a second portion of data in the first application, the second portion being different from the first portion; identify, based at least in part on the application policy, a first action to be performed for the application, when the first condition is satisfied; and identify, based at least in part on the application policy, a second action to be performed for the application, when the second condition is satisfied (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]. Burton: pars 0078, 00152, 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded, and associated encryption algorithm is applied to secure the data. A secure general data, encrypted/decrypted using a form of encryption such as AES 128-bit encryption or the like [i.e. first encryption], and highly secure data, encrypted/decrypted using a higher form of encryption such as AES 256-bit encryption or the like [i.e. second encryption] based on the application associated policy).
As to claim 6, the combination of Simske and Barton teaches the system of claim 1, 
Simske and Barton further teaches wherein the set of instructions comprise further instructions that, when executed by the one or more processors, cause the one or more processors to: generate a mapping between the application policy, the cryptographic policy, and the encryption object for the portion of the data in the application (Simske: pars 0014-0016, 0018-0019, 0025, 0029, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]. Selecting a key from the associated/assigned keys for the encryption of the atomic units).
As to claim 7, the combination of Simske and Barton teaches the system of claim 1, 
Simske and Barton further teaches wherein the encryption object comprises at least one of an encryption key or a digital certificate (Simske: pars 0015, 0018-0019, 0029, selecting an encryption key from the associated/assigned keys for the encryption of the atomic units).
As to claim 8, Simske teaches a method (Simske: pars 0015, 0023, a system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined Differential security) comprising:
storing, in a central data store by a data encryption service, a plurality of cryptographic policies used to secure a [ ] hosted in a cloud computing environment and a plurality of encryption objects used to secure the [ ] based on the cryptographic policies (Simske: pars 0015, 0023, 0034, comprising processor and instruction stored in memory. The instruction is executed by processor to perform encryption controlling operations. The system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined differential security);
in response to receiving an [ ] policy to apply (Simske: pars 0014-0016, 0025, security polices associated with the multiple atomic units. Selecting one or atomic units of a particular digital document is determined to be encrypted or not), determining, by the data encryption service based at least in part on the [ ] policy, a first cryptographic policy from the plurality of cryptographic policies for securing a portion of data [ ], wherein the first cryptographic policy specifies a first encryption object of the plurality of encryption objects for securing the portion of the data (Simske: pars 0014-0015, determining as to whether the atomic units are encrypted may be based upon whether the atomic units include one or more terms that elicit application of one or more policies); and wherein the cryptographic policy is stored in the central data store. Pars 0015, 0023, 0034, the system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined differential security);
generating, by the data encryption service, and storing, in the central data store, a mapping between the [ ] policy and the first cryptographic policy for at least the portion of the data (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]);
in response to a request from a user device for the portion of the data (Simske: pars 0045-0046, workflow participants red and modify the atomic unit. pars 0015, 0018-0019, 0029, selecting a key from the associated/assigned keys for the encryption of the atomic units), securing, by the data encryption service, the portion of the data [ ] using the first encryption object in accordance with the [ ] policy and the first cryptographic policy (Simske: pars 014-0015, 0018-0019, 0032, the atomic units are encrypted using the associated key based on the differential security policies and outputted for further control processing); and
transmitting, by the data encryption service, the secured portion of the data to the user device in response to the request (Simske: pars 0059-0060, the workflow participant is given the read and/or modification access to the data; receives encrypted and signed digital document).
Simske teaches accessing and encrypting various portion of the data, by different actor devices of a system, using associated key and applying the preset policies, as addressed above, but Simske does not explicitly teach plurality of applications [hosted]; [receive] an application policy to apply to first application of the plurality of applications, based at least in part on the application policy, determine crypto graphic policy for securing a portion of data in the first application; specify an encryption object for securing a portion of data in the first application; in response to a request data of the first application, secure data in the first application, accordance with the application policy.
However, in an analogous art, Burton teaches plurality of applications [hosted] (Burton: pars 0170, 0175, 0179; management of enterprise application);
[receive] an application policy to apply to an application of the plurality of applications (Burton: pars 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded), based at least in part on the application policy, determine crypto graphic policy for securing a portion of data in the first application; specify an encryption object for securing a portion of data in the first application (Burton: pars 0078, 00152, 0175, 0179, secure applications access data stored in a secure data container [i.e. portion of the data]. Data restricted to a secure application includes a secure general data, encrypted/decrypted using a form of encryption such as AES 128-bit encryption or the like [i.e. encryption type], and highly secure data, encrypted/decrypted using a higher form of encryption such as AES 256-bit encryption or the like [i.e. another encryption type] based on the application associated policy [i.e. a selected encryption mechanism is applied based on the type data and the application that process it]);
in response to a request data of the first application, secure data in the first application, accordance with the application policy (Burton: pars 0078, 00152, 0175, 0179, data accessed by an secure application is encrypted/decrypted using lower form or a higher form of encryption based on the application associated policy. The type the encryption that is used, is defined in a policy file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton with the system/method of Simske for the benefit of providing a user with a means for assigning a policy specifying the type of encryption that be used for a various portion of the application data so that for applying a different level access policy for different portion of the application data and to prevent exposer of the secure data outside of the secure application (Burton: pars 0078, 00152, 0158). 
As to claims 9-14, the claim limitations are similar to the claim limitations of system claims 2-7, and are rejected for the same reasons set forth above for claims 2-7.
As to claim 15, Simske teaches a computer-readable media having stored thereon a set of instructions that, when executed by one or more processors, cause the one or more processors (Simske: pars 0015, 0023, a system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined Differential security) to:
store, in a central data store by a data encryption service, a plurality of cryptographic policies used to secure a [ ] hosted in a cloud computing environment and a plurality of encryption objects used to secure the  [ ] based on the cryptographic policies (Simske: pars 0015, 0023, 0034, comprising processor and instruction stored in memory. The instruction is executed by processor to perform encryption controlling operations. The system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined differential security);
in response to receiving an [ ] policy to apply (Simske: pars 0014-0016, 0025, security polices associated with the multiple atomic units. Selecting one or atomic units of a particular digital document is determined to be encrypted or not), determine, based at least in part on the [ ] policy, a first cryptographic policy from the plurality of cryptographic policies for securing a portion of data, wherein the first cryptographic policy specifies a first encryption object of the plurality of encryption objects for securing the portion of the data (Simske: pars 0014-0015, determining as to whether the atomic units are encrypted may be based upon whether the atomic units include one or more terms that elicit application of one or more policies); and wherein the cryptographic policy is stored in the central data store. Pars 0015, 0023, 0034, the system including a policy application apparatus controlling encryption of plurality different data elements, calls atomic units, based defined differential security);
generate and store, in the central data store, a mapping between the [ ] policy and the first cryptographic policy for at least the portion of the data (Simske: pars 0014-0016, 0025, determine multiple preset security polices based on the relationship of the multiple atomic units and the workflow participants/actors that access the atomic units based on the different access level of the actors [i.e. mapping]);
in response to a request from a user device for the portion of the data [ ], secure the portion of the data in the first application using the first encryption object in accordance with the [ ] policy and the first cryptographic policy; and 
transmit the secured portion of the data to the user device in response to the request (Simske: pars 0059-0060, the workflow participant is given the read and/or modification access to the data; receives encrypted and signed digital document).
Simske teaches accessing and encrypting various portion of the data, by different actor devices of a system, using associated key and applying the preset policies, as addressed above, but Simske does not explicitly teach plurality of applications [hosted]; [receive] an application policy to apply to first application of the plurality of applications, based at least in part on the application policy, determine crypto graphic policy for securing a portion of data in the first application; specify an encryption object for securing a portion of data in the first application; in response to a request data of the first application, secure data in the first application, accordance with the application policy.
However, in an analogous art, Burton teaches plurality of applications [hosted] (Burton: pars 0170, 0175, 0179; management of enterprise application);
[receive] an application policy to apply to an application of the plurality of applications (Burton: pars 0170, 0175, 0179; the management of enterprise application is performed using policies. For each application downloaded, a corresponding policy is also downloaded), based at least in part on the application policy, determine crypto graphic policy for securing a portion of data in the first application; specify an encryption object for securing a portion of data in the first application (Burton: pars 0078, 00152, 0175, 0179, secure applications access data stored in a secure data container [i.e. portion of the data]. Data restricted to a secure application includes a secure general data, encrypted/decrypted using a form of encryption such as AES 128-bit encryption or the like [i.e. encryption type], and highly secure data, encrypted/decrypted using a higher form of encryption such as AES 256-bit encryption or the like [i.e. another encryption type] based on the application associated policy [i.e. a selected encryption mechanism is applied based on the type data and the application that process it]);
in response to a request data of the first application, secure data in the first application, accordance with the application policy (Burton: pars 0078, 00152, 0175, 0179, data accessed by an secure application is encrypted/decrypted using lower form or a higher form of encryption based on the application associated policy. The type the encryption that is used, is defined in a policy file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton with the system/method of Simske for the benefit of providing a user with a means for assigning a policy specifying the type of encryption that be used for a various portion of the application data so that for applying a different level access policy for different portion of the application data and to prevent exposer of the secure data outside of the secure application (Burton: pars 0078, 00152, 0158). 
As to claims 16-20, the claim limitations are similar to the claim limitations of system claims 2-6, and are rejected for the same reasons set forth above for claims 2-6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439